Citation Nr: 1439362	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft (hereinafter "cardiovascular disability"). 

2.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood. 

3.  Entitlement to a total disability rating based upon individual unemployability  due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, and May to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By the November 2010 rating action, the RO, in part, granted service connection for a cardiovascular disability as secondary to herbicide exposure; initial 100, 10 and 30 percent evaluations were assigned from September 15, 2005, January 1, 2006, and January 27, 2010, respectively.  The Veteran appealed the currently assigned 30 percent disability rating assigned to the service-connected cardiovascular disability to the Board.  

By a June 2011 rating action, the RO, in part, granted service connection for adjustment disorder with depressed mood; an initial 30 percent disability rating was assigned, effective January 27, 2010--the date VA received the Veteran's initial claim for disability compensation for this disability.  The RO also denied entitlement to TDIU.  The Veteran appealed the RO's assignment of an initial 30 percent disability rating to the service-connected psychiatric disability and denial of entitlement to TDIU to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required with respect to the Veteran's increased rating and TDIU claims; specifically, to obtain VA treatment records of the Veteran, dated from January 19 to July 16, 2010 and referenced by an April 2011 VA examiner that are absent from his physical claims file and Virtual VA or Veterans Benefits Managements System (VBMS) electronic claims files.  A remand is also necessary to schedule the Veteran for additional heart and mental disorder examinations to determine the nature and severity of his service-connected cardiovascular and psychiatric disabilities.  Regarding the Veteran's TIDU claim, a remand is necessary to schedule him for an examination to determine the impact of his service-connected disabilities on his ability to obtain substantially gainful employment.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA treatment records

A review of an April 2011 VA General Medical examination report reflects that the examining physician indicated that he had reviewed, in part, treatment records of the Veteran from the Sioux Falls, South Dakota VA Medical Center (VAMC), dated from January 19, to July 16, 2010.  These treatment records, however, are not contained in the Veteran's physical claims file nor have they been uploaded to his Virtual VA or Veterans Benefits Management Systems (VBMS) electronic claims files.  The April 2011 VA examiner noted that the above-cited VA treatment records did not contain any clinical findings referable to the Veteran's cardiovascular disability.  Notwithstanding this statement, the Board finds that because the outstanding VA treatment records might contain evidence as to the nature and severity of the Veteran's service-connected psychiatric disability and/or evidence concerning the effect that his service-connected cardiovascular and psychiatric disabilities have on his ability to maintain employment, they should be secured on remand.  In view of the foregoing, a remand is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992), Accordingly, attempts should be made to obtain the Veteran's treatment records from the Sioux Falls, South Dakota VAMC, dated from January 19, to July 16, 2010.  

VA examinations

Heart and Mental Disorder examinations

The Veteran seeks initial disability ratings in excess of 30 percent for his service-connected cardiovascular and psychiatric disabilities.  In a June 2014 written argument to VA, the Veteran's representative argued, on behalf of the Veteran, that the above-cited service-connected disabilities are more severely disabling than that reflected by the currently assigned 30 percent ratings.  (See Veteran's representative's June 2014 written argument to VA, at page (pg.) 3)).  VA last examined the Veteran's cardiovascular and psychiatric disabilities in April and June 2011, respectively.  (See April and June 2010 General Medical and Mental Disorders examination reports, respectively).  

Concerning the service-connected cardiovascular disability, the Veteran's representative argued that he experienced dizziness and intermittent angina.  These subjective complaints are in direct contrast to an April 2011 VA examination report reflecting that the Veteran denied having had chest pain and that he did not experience any dizziness from sitting to standing.  (See April 2011 VA General Medical examination report, at pages (pgs.) 3, 4)).  Regarding the Veteran's service-connected psychiatric disorder, the Veteran's representative maintained that the Veteran experienced panic attacks and depression that did not allow him to function independently.   This statement is in stark contrast to a June 2011 VA Mental Disorders examination report reflecting that the Veteran denied having had panic attacks.  It was noted that he functioned fairly well.  The VA examiner indicated that there was no evidence of any delusional beliefs, generalized impairment in cognitive functioning or an inability to care for his activities of daily living.  (See June 2011 VA Mental Disorders examination report, at pgs. 3, 6).  

In view of the Veteran's representative's assertions that the Veteran's service-connected cardiovascular and psychiatric disabilities have become more severe since the April and June 2011 VA examinations, respectively, the Board finds that he should be afforded contemporaneous VA heart and mental disorder examinations to assess their current severity.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims for initial disability ratings in excess of 30 percent for his service-connected cardiovascular and psychiatric disabilities.

TDIU claim

The Board finds the Veteran's claim of entitlement to a TDIU to be inextricably intertwined with his initial rating claims, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined).  The Board notes that the April 2011 VA General Medical examination report contained the examining physician's notation  that the Veteran was able to perform light-hand work.  He was noted not to have dyspnea at rest.  Thus, and based on his ability to have been ambulatory in-and-out of his house and ability to perform light work with his hands, it was the VA examiner's opinion that the Veteran was able to perform normal sedentary light activity-type employment that alternated with sitting and standing.  (See April 2011 VA General Medical examination report, at pg. 4).  Regarding the Veteran's service-connected psychiatric disorder, the June 2011 VA examiner did not provide an opinion as to the effect that it had on his ability to maintain employment, aside from noting that there was no evidence of any generalized impairment in cognitive functioning.  (See June 2011 VA Mental Disorders examination report at pg. 6)).  In February 2012, VA received records from the Social Security Administration (SSA), reflecting that that agency had awarded the Veteran disability benefits, in part, as a result of his service-connected  coronary artery disease.  (See SSA records, received by VA in February 2012).  The Board notes, however, that neither the April or June 2011 VA examiners rendered an opinion as to whether he was unemployable due to a combination of his service-connected cardiovascular and psychiatric disabilities.  As such, the Veteran should be scheduled for an examination in conjunction with his claim of entitlement to TDIU.  The examiner must evaluate and discuss the effect of the Veteran's service-connected cardiovascular disability and adjustment disorder with depressed mood on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Sioux Falls VAMC, dated from January 19 to July 16, 2010, referenced in an April 2011 VA General Medical examination report.  

The Veteran should be asked to identify any pertinent treatment records dated from March 2012 to the present.  Any additional records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations, and associated with the either the Veteran's physical claims files or uploaded to his Virtual VA electronic claims file.  

If  the above-cited VA treatment records cannot be obtained, the Veteran and his representative must be so informed and provided an opportunity to submit any copies thereof in their possession.

2.  After the development in paragraph 1 has been completed, schedule the Veteran for a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected CAD, status post coronary artery bypass graft.  The claims folder and any pertinent evidence in his Virtual VA electronic claims file should be made available to and reviewed by the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

The examiner is asked to complete any necessary of indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study. With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has:

* A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; OR

* More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR

* Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

* The examiner should reconcile any opinion as to the severity of the Veteran's CAD symptomatology with all other clinical evidence of record, the Veteran's contentions, and an April 2011 VA General  Medical examination report.  

* The examiner should provide an opinion concerning the impact of service-connected CAD on the Veteran's ability to work.

A complete rationale should be provided for any opinion(s) expressed. If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3.  After the development in paragraph 1, above, has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected adjustment disorder with depressed mood and the impact that it has on his social and occupational functioning.  The examiner is to be provided access to the Veteran's physical claims folders and his electronic Virtual VA electronic claims file.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.
   
 * After eliciting a complete history of the Veteran's adjustment disorder with depressed mood symptomatology from the Veteran, reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for this disability. In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected adjustment disorder with depressed mood. The examiner should also provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should also identify and discuss any functional impairment caused by the Veteran's service-connected adjustment disorder with depressed mood. 
   
 * The examiner should reconcile any opinion as to the severity of the Veteran's adjustment disorder with depressed mood symptomatology with all other clinical evidence of record, the Veteran's contentions, and June 2011 VA Mental Disorders examination report.  A complete rationale should be provided for any opinion(s) expressed. If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.
 
 4.  Following completion of the above, schedule the Veteran for an examination in conjunction with his claim of entitlement to TDIU.  The examiner must evaluate and discuss the effect of the Veteran's service-connected cardiovascular disability and adjustment disorder with depressed mood on his employability. 
 
The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected CAD, status post coronary artery bypass graft and adjustment disorder with depressed mood, either alone or in the aggregate, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 
 
If the Veteran's service-connected CAD and adjustment disorder with depressed mood cumulatively do not render him unemployable, the examiner should suggest the type or types of employment in which he would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions should be set forth in a legible report.
 
5.  Readjudicate the initial disability rating and TDIU claims on appeal.  Readjudication of the claims for initial disability ratings in excess of 30 percent for service-connected cardiovascular and psychiatric disabilities should include should include consideration of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).
 
 If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since issuance of a February 2012 Supplemental Statement of the Case, and given an adequate time to respond. Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA C. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

